 

 

Case 1:19-cr-00122-DKC Document1 Filed 03/14/19 Page 1of3

mie >
C}3.13.19 ufs oe te
BKM/PCM: USAO 2018R00933 AN

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND ~ he 8 copies
Ar VALT INA ae”
UNITED STATES OF AMERICA * by__| cepa:
* een be PPL TOY
v. * CRIMINAL NO. DAC -19-01aX
*
DAVID MARSTON, * (False Statement to a Firearms Dealer,
* 18 U.S.C. § 924(a)(1)(A); Aiding and
Defendant. * Abetting, 18 U.S.C. § 2(a); Forfeiture,
* 18 U.S.C. § 924(d), 28 U.S.C. § 2461 (c))
*
RAKE KE
INDICTMENT
COUNT ONE

(Aiding and Abetting a False Statement to a Firearms Dealer)
The Grand Jury for the District of Maryland charges that:
On or about March 3, 2018, in the District of Maryland, the defendant,
DAVID MARSTON,

aided, abetted, counseled, commanded, induced, and procured a Known Person to make a false
statement and representation with respect to information required by Chapter 44, Title 18, United
States Code to be kept in the records of Miller-Baker Arms, LLC, a licensed dealer of firearms,
that is, the Known Person stated and represented on a Department of Justice, Bureau of Alcohol,
Tobacco, Firearms, and Explosives Form 4473, that, among other things, she was the transferee
of a firearm, to wit, an IWI, Tavor X95 model, 5.56mm caliber rifle, bearing serial number
79004151, when, in fact, as both the defendant and the Known Person then knew, the defendant
was the true transferee of the firearm, in violation of Title 18, United States Code, Section
924(a)(1)(A) and Title 18, United States Code, Section 2(a).

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. 8 2(a)
 

 

Case 1:19-cr-00122-DKC Document1 Filed 03/14/19 Page 2 of 3

COUNT TWO
(Aiding and Abetting a False Statement to a Firearms Dealer)

The Grand Jury for the District of Maryland further charges that:
On or about April 7, 2018, in the District of Maryland, the defendant,
DAVID MARSTON,
aided, abetted, counseled, commanded, induced, and procured a Known Person to make a false
statement and representation with respect to information required by Chapter 44, Title 18, United
States Code to be kept in the records of Bluestone Firearms, a licensed dealer of firearms, that is,
the Known Person stated and represented on a Department of Justice, Bureau of Alcohol,

Tobacco, Firearms, and Explosives Form 4473, that, among other things, she was the transferee

of the following:

l. A Del-Tone, DTI-15 model, 5.56mm caliber rifle, bearing serial number DTI-
S094186

2. A Smith & Wesson, M&P-15 model, 5.56mm caliber rifle, bearing serial number
8T82334

3. A Colt, LE Carbine model, 5.56mm caliber rifle receiver, bearing serial number
LE079582

4. A Smith & Wesson, M&P-15 model, multi caliber nfle receiver, bearing serial
number SU46336

when, in fact, as both the defendant and the Known Person then knew, the defendant was the true
transferee of the firearms, in violation of Title 18, United States Code, Section 924(a)(1)(A) and
Title 18, United States Code, Section 2(a).

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 2(a)
 

 

Case 1:19-cr-00122-DKC Document1 Filed 03/14/19 Page 3 of 3

FORFEITURE
The Grand Jury for the District of Maryland further charges that:
1. Pursuant to Fed. R. Crim. P. Rule 32.2, notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence, in accordance with Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), in the
event of the defendant’s conviction under Counts One and Two of this Indictment.

2. As a result of the offenses alleged in Counts One and Two of this Indictment, the

DAVID MARSTON,
shall forfeit to the United States the firearms involved in the commission of the offense.

18 U.S.C. § 924(d)

defendant,
28 U.S.C. § 2461(c) |

(2A o0-_|¢. Her] btn,
Robert K. Hur
United States Attorney

A TRUE BILL:

SIGNATURE REDACTED V7) Yt oft

Foreperson Date

 

 
